Citation Nr: 0931916	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2004 
rating decision of the VA Regional Office in Oakland, 
California that denied service connection for left hip 
arthritis.  

The case was remanded in decisions of the Board dated in 
November 2006 and February 2009.

The Board notes that entitlement to service connection for 
post operative arthritis of the lumbar spine that had 
previously been on appeal was granted by rating decision 
dated in October 2008.  This is considered a full grant of 
the benefit sought in this regard and is no longer for 
appellate consideration.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran's service treatment records disclose that he 
sustained multiple wounds, including a back injury, in an 
airplane accident in January 1946.  

The appellant filed a claim for service connection for a left 
hip problem in September 2003 indicating that he had left hip 
problems as the result of having been struck by several 
objects during the airplane crash in service.  He also 
claimed a back condition.

Subsequently received into evidence were private clinical 
records dated in March 1999 showing that while crossing a 
street, the Veteran was struck by a car going approximately 
25 to 30 miles per hour.  Upon being brought to the emergency 
room in spinal immobilization, the appellant complained of 
left leg pain.  He denied pelvic pain.  An X-ray of the left 
knee, left tibia and fibula revealed fracture of the fibular 
head.  Pertinent assessments of contusion, left lower leg and 
fracture of the fibular head were rendered.  He subsequently 
had surgery on the left leg/knee.

Private radiological studies of the hips in June 2003 were 
interpreted as showing osteoarthritic changes, the left 
greater than right.

The appellant was afforded a compensation examination by a 
contractor (Papazian) for VA in May 2005.  This examiner did 
not address the left hip disorder.  Another examination for 
compensation purposes was requested.  RO Instructions to the 
examiner included a request for an opinion as to whether left 
hip disability was more, or less likely than not causally 
related to the veteran's airplane accident in service.

The Board observes that on physical examination for VA in 
September 2008, the contract physician stated that the record 
was reviewed.  It was noted that the veteran had complaints 
of progressive left hip pain.  The examiner then made 
statements that "[o] examination of the C-file I came across 
a report by Dr. Pasion[sic] indicating that his left hip pain 
is not related to his low back area pain.  He did not 
consider the hip pain to be service-connected."  The Board 
observes, however, that careful review of the record 
discloses no such report or physician.  It is found that if 
the physician was referring to the first VA contract 
examiner, Dr. Papazian, in May 2005, this physician did not 
mention the left hip.

The VA contract physician (Espinas) also related in September 
2008 that "Dr. Miakawa[sic], his family doctor, thought that 
it is service-connected and is related to his low back."  The 
Board observes, however, that in a December 2004 letter to 
VA, Dr. Miyakawa did not address the left hip at all.  In 
prior clinic notes/reports from Dr. Miyakawa dating back to 
1999, that is a single reference to hip pain in June 2003 
followed by X-rays in June 2003 denoting osteoarthritic 
changes of the left hip.  No opinion as to etiology was 
presented on that occasion.

The September 2008 examiner found that left lower back pain 
was related to low back injury that was service-connected, 
but that the veteran's "mistake" was identifying the left low 
back area as the left hip.  It was opined that the Veteran 
had "referred" pain from the low back that was mistakenly 
identified as left hip pain for which a diagnosis was not 
required.

Subsequently received was a VA X-ray report of the left hip 
dated in June 2004 showing demineralization of the bone 
structures and moderate osteoarthritis of the left hip.

Service connection for status post lumbar laminectomy and 
discectomy with arthritis was granted by rating action dated 
in October 2008.

The Veteran was also afforded a compensation examination by 
another VA contract physician (Froehler) in June 2009 for 
clarification of the clinical picture with respect to the 
left hip, and an additional medical opinion.  Toward the end 
of the examination report, the examiner noted that review of 
the claims folder disclosed a single X-ray of the left hip in 
June 2004 which revealed demineralization of the bone 
structures and moderate osteoarthritis.  Immediately 
following, the examiner rendered a diagnosis of normal 
examination of the hip with no history of hip symptoms.  The 
Board points out that the latter statement is totally 
inconsistent with the findings observed on X-ray to this the 
examiner had previously referred.  He subsequently commented 
that there was no pathology of the hip.  The Board finds that 
this statement also contradicts findings shown on X-ray and 
further obscures the clinical picture with respect to the 
left hip that the February 2009 remand questions sought to 
clarify.

The instructions to the examining physician were clearly 
spelled out.  An opinion was requested as to whether any 
current condition of the hip was traceable to service.  This 
included any arthritic changes.  In stating that the Veteran 
had a normal hip examination and no pathology, the examiner 
did not address whether clearly demonstrated arthritis was 
related to service or any injury therein.  Additionally, the 
Board specifically requested an opinion as to whether the 
left hip had been made chronically worse (aggravated) by the 
service-connected low back disability.  This was also not 
addressed.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board is obligated by law to ensure that the RO 
complies with its directives.  Compliance by the Board or the 
RO is neither optional nor discretionary.  In Stegall the 
Court of Appeals for Veterans Claims held that where the 
remand orders of the Board are not complied with, and the 
Board proceeds with final disposition of an appeal, the Board 
errs as a matter of law. Id.  In this case, the Board finds 
that the requirements of the February 2009 remand were not 
met, and another remand is necessary to address the 
deficiencies. See 38 C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to the 
physician who examined the veteran in 
June 2009 for an addendum.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner who should provide 
opinions as to the following based on a 
thorough review of the evidence of 
record.

A) Whether it is at least as likely as 
not (50 percent probability or better) 
the veteran now has a left hip 
condition (including arthritis) that is 
directly traceable to injury or any 
other incident of service. 

B) Whether it is at least as likely as 
not that any current left hip 
disability (including arthritis) is 
secondary to or has been made 
chronically worse (aggravated) by the 
service-connected low back disorder.  
If aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of the 
left hip resulting from aggravation by 
low back disability. 

C) Whether the claimed left hip 
condition is more likely of post 
service onset, including post service 
injuries, and unrelated to service or a 
service-connected disability.

In formulating the medical opinions, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean within the realm of 
possibility, rather that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

The medical report should be returned 
in a comprehensive narrative format.

2.  The RO should ensure that the 
medical report requested above complies 
with this remand.  If the report is 
insufficient, or if a requested action 
is not taken or is deficient, it should 
be returned to the examiner for 
correction. See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


